Filed 6/22/22 In re M.M. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN re M.M., A Person Coming                                    2d Juv. No. B313403
 Under the Juvenile Court Law.                                (Super. Ct. No. MJ24633)
                                                                (Los Angeles County)
  _____________________________

 THE PEOPLE OF THE STATE
 OF CALIFORNIA,

      Plaintiff and Respondent,

 v.

 M.M.,

      Defendant and Appellant.



      M.M. appeals the juvenile court’s order revoking his
probation and placing him in a closed facility. Appellant was
previously granted probation after he admitted committing an
assault with force likely to produce great bodily injury (Pen.
Code, § 245, subd. (a)(4)), petty theft (id., § 484, subd. (a)), and
battery on a girlfriend (id., § 243, subd. (e)(1)). (Welf. & Inst.
Code,1 § 602.) Prior to the disposition and adjudication hearing,
the juvenile court held a competency hearing and found appellant
competent to stand trial. Appellant’s sole claim on appeal is that
the court erred in finding him competent to stand trial. We
conclude that we lack jurisdiction to address this claim because
appellant did not file a timely appeal from the court’s
dispositional order. (In re Shaun R. (2010) 188 Cal.App.4th 1129,
1139 (Shaun R.).) Accordingly, we affirm.
             FACTS AND PROCEDURAL HISTORY
        In 2019, appellant (born in April 2004) was charged in
section 602 petitions with burglary (Pen. Code, § 459), robbery
(id., § 211), assault with force likely to produce great bodily
injury, petty theft, and battery on a girlfriend. The juvenile court
subsequently declared a doubt as to appellant’s competency and
suspended the proceedings. Following a competency hearing, the
court found appellant competent to stand trial and proceedings
were resumed.
        At the September 23, 2020 disposition and adjudication
hearing, appellant admitted the assault, petty theft, and battery
allegations. The court sustained the admitted allegations,
declared appellant a ward, and ordered him placed in a closed
facility. Appellant did not file a notice of appeal from the
dispositional and jurisdictional orders.
        On March 19, 2021, appellant was placed home on
probation and his placement in a closed facility was terminated.
On April 30, 2021, the court found appellant in violation of his
probation. On May 25, 2021, the court terminated probation and

      1All undesignated statutory references are to the Welfare
and Institutions Code.


                                 2
ordered appellant placed in a closed facility for a maximum
period of confinement of seven years and four months. Appellant
filed a timely notice of appeal from the May 25, 2021 order.
                            DISCUSSION
       Appellant contends the juvenile court erred in finding him
competent to stand trial. The People respond that this court
lacks jurisdiction to review appellant’s claim because the juvenile
court adjudicated the question of appellant’s competency prior to
the initial disposition hearing, an order from which appellant did
not appeal. Respondent is correct.
       “A minor may appeal a judgment in a Welfare and
Institutions Code section 601 or 602 proceeding ‘in the same
manner as any final judgment.’ [Citation.] The juvenile court’s
jurisdictional findings are not immediately appealable and the
appeal is taken from the order made after the disposition
hearing. [Citation.] The minor may also appeal any subsequent
order in such proceedings ‘as from an order after judgment.’
[Citation.]” (Shaun R., supra, 188 Cal.App.4th at p. 1138.)
Moreover, “[a]n appeal in a juvenile case must generally be filed
‘within 60 days after the rendition of the judgment or the making
of the order being appealed.’ [Citations.] ‘A timely notice of
appeal, as a general matter, is “essential to appellate
jurisdiction.”’ [Citation.] ‘In general, an appealable order that is
not appealed becomes final and binding and may not
subsequently be attacked on an appeal from a later appealable
order or judgment.’ [Citation.]” (Ibid.)
       The juvenile court entered its dispositional order on
September 23, 2020. To obtain appellate review of that order,
appellant had to file a notice of appeal within 60 days. (Cal.
Rules of Court, rule 8.406(a)(1).) Because he did not do so, we




                                 3
lack jurisdiction to address his claim. (Shaun R., supra, 188
Cal.App.4th at p. 1139.)
       Appellant contends that his claim is cognizable in this
appeal notwithstanding his failure to file a notice of appeal from
the dispositional order. He claims that “[i]f the competency
finding is invalid, the [juvenile] court had no jurisdiction to
conduct further proceedings [citation]” such that “[a]ll
proceedings after the invalid finding are void, including the
instant probation violation. [Citation.]” Our Supreme Court has
recognized, however, that “the . . . court does not lose subject
matter jurisdiction when it fails to hold a competency hearing,
but rather acts in excess of jurisdiction by depriving the
defendant of a fair trial.” (People v. Superior Court (Marks)
(1991) 1 Cal.4th 56, 70; People v. Jenan (2007) 148 Cal.App.4th
1144, 1165 [quoting same].) “Whereas a lack of fundamental
jurisdiction may be raised at any time, a challenge to a ruling in
excess of jurisdiction is subject to forfeiture if not timely asserted.
[Citation.] In the absence of exceptional circumstances, a party
has no right to attack a voidable judgment long after it is final.
[Citation.]” (People v. Ramirez (2008) 159 Cal.App.4th 1412,
1422.) No such circumstances are present here.
       In any event, appellant fails to demonstrate that the
juvenile court erred in finding him competent to stand trial.
Minors charged in 602 petitions have the same due process rights
as adults not to be tried while mentally incompetent. (In re R.V.
(2015) 61 Cal.4th 181, 185 (R.V.).) “A minor is incompetent for
purposes of this section if [he or she] lacks sufficient present
ability to consult with counsel and assist in preparing [his or her]
defense with a reasonable degree of rational understanding, or
lacks a rational as well as factual understanding of the nature of




                                  4
the charges or proceedings against [him or her].” (§ 709, subd.
(a)(2).) A minor is presumed competent and bears the burden of
proving incompetency by a preponderance of the evidence. (R.V.
at p. 196.) “Juvenile incompetency is not defined solely ‘in terms
of mental illness or disability,’ but also encompasses
developmental immaturity, because minors’ brains are still
developing. [Citation.]” (In re John Z. (2014) 223 Cal.App.4th
1046, 1053.)
       On appeal, a juvenile court competency finding is a “‘mixed
question[ ] of law and fact’ to which a deferential [substantial
evidence] standard of review is applied,” the same standard that
applies to an adult criminal defendant’s challenge to the
sufficiency of the evidence supporting a competency
determination. (R.V., supra, 61 Cal.4th at pp. 198-199.) An
“appellate court evaluating a claim of insufficient evidence
supporting a determination of competency defers to the juvenile
court and therefore views the record in the light most favorable to
the juvenile court’s determination.” (Id. at p. 200.) As relevant
here, the inquiry is “whether the weight and character of the
evidence of incompetency was such that the juvenile court could
not reasonably reject it.” (Id. at p. 201.)
       Dr. Emin Gharibian, a psychologist at Patton State
Hospital, was appointed to evaluate appellant’s competency.
Prior to the competency hearing, Dr. Gharibian submitted a
report concluding that although appellant was “not yet competent
to stand trial” it was “more probable than not that with a round
of competency training and instruction, [he] would attain
competency in the future.” [Bold and underlining omitted.] At
the competency hearing, the doctor opined that appellant—whom
she evaluated approximately five months prior to the hearing—




                                5
was currently incompetent but would regain competency after “a
couple one-to-one classes.” Although appellant could “understand
why he was there,” he lacked “a factual and rational
understanding of the charges and proceedings due to immaturity
and . . . the likely presence of a developmental disability.” The
doctor also concluded, however, that appellant “would not have
any difficulty working with his attorney in conducting his defense
in a rational manner” and “had an understanding of the nature
and seriousness of the offense[s]” and “the nature and purpose of
the juvenile court trial.”
       In response to questioning by the court, Dr. Gharibian
testified that “[appellant’s] case is really one of those
competencies where he’s really on the borderline. In these cases
where they are really kind of straddling the edge between
competency and incompetency, I tend to go with the more
conservative opinion.” The doctor continued: “In this case,
[appellant] was right on the border and I felt very confident that
with just some minor remediation, he would be able to learn
those concepts more strongly and then be able to be in court and
not have any of his rights violated, essentially.”
       After noting that appellant “seem[ed] to have a fairly
sophisticated understanding” of a guilty plea and the purpose of
plea bargaining, the court wondered whether appellant “need[s]
remediation or does he just need a lawyer who is careful about
explaining these concepts so that the boy isn’t sort of rushed into
decisions that he may not fully grasp.” The court then asked Dr.
Gharibian, “Do you believe that it would be sufficient for his
lawyer to provide the kind of information and training needed on
an as-needed basis as the boy is appearing in court . . . ?” Dr.
Gharibian replied in the affirmative and added “I don’t sense any




                                6
difficulty of [appellant] actually working with his attorney if his
attorney wants to spend the time to help him understand some of
the material that he might have missed during my interview.”
       In finding that appellant had failed to meet his burden of
demonstrating he was incompetent to stand trial, the court
reasoned among other things that it “is clear . . . from the
answers to the questions posed to [appellant] that if he didn’t
necessarily understand the terminology of guilty or not guilty, he
did understand the fundamental concepts underlying that: Did
he do it? Did he not do it? Under what circumstances would he
make the deal or not. He seemed to understand that as well.”
The court concluded that “the need for remediation here, even in
the expert’s opinion, is really quite minor. Just a very little bit is
needed. And when I consider[ed] this and asked [Dr. Gharibian]
about whether [appellant’s] lawyer might simply be able to . . .
guide him through the process, [the doctor] seemed pretty sure of
that.”
       The court told defense counsel: “[E]ven if [appellant] does
have some sort of a developmental disability, it does not appear
to be so great just by virtue of the very questions and answers
provided to the court as to interfere with is ability to deal with it.
This is not one of these situations where a court finding of
incompetency is compelled by some sort of deeper inability to deal
with the case. I think that [appellant] is quite able to deal with
this and to help you with it. . . . I would not like to prolong his
stay at juvenile hall or the pendency of these proceedings while
we cope with some administrative obstacles to deal with
remediation when you can just simply give him legal advice
which is, from what I can tell from [Dr. Gharibian’s] report, what
he needs. . . . So with that, I’m going to find . . . that




                                  7
[in]competency here is not supported by a preponderance of the
evidence, and so I think [appellant] is competent to proceed. ”
      In light of the evidence, the court did not err in finding that
appellant had failed to meet his burden of proving he was
incompetent. We are not persuaded by appellant’s assertions
that the court could not find him competent without further
investigation of his possible developmental disability, or that Dr.
Gharibian’s evaluation was inadequate because it was not
updated after new charges were filed against appellant. Because
it cannot be said that “the weight and character of the evidence of
incompetency was such that the juvenile court could not
reasonably reject it” (R.V., supra, 61 Cal.4th at p. 201),
appellant’s claim fails.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                      PERREN, J.

We concur:



      YEGAN, Acting P.J.



      TANGEMAN, J.




                                  8
                 William A. Crowfoot, Judge
             Superior Court County of Los Angeles
               ______________________________

      Esther R. Sorkin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen, Supervising
Deputy Attorney General, and Michael Katz, Deputy Attorney
General, for Plaintiff and Respondent.